41 F.3d 1514
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Tobin CHAU, Defendant-Appellant.
No. 94-30243.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 1, 1994.*Decided Nov. 10, 1994.

Before:  WALLACE, Chief Judge;  GOODWIN and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
Tobin Chau appeals his 15-month sentence imposed after he pleaded guilty to bank fraud in violation 18 U.S.C. Sec. 1344.  Chau contends, and the government agrees, that the district court erred by denying Chau an adjustment for acceptance of responsibility under the Sentencing Guidelines.  We have jurisdiction under 28 U.S.C. Sec. 1291.  We VACATE the sentence and REMAND for resentencing.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3